UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 August 30, 2005

                                      Before

                  Hon. THOMAS E. FAIRCHILD, Circuit Judge

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. MICHAEL S. KANNE, Circuit Judge

No. 04-1826
                                               Appeal from the United States
UNITED STATES OF AMERICA,                      District Court for the Northern
    Plaintiff-Appellee,                        District of Illinois, Eastern Division

      v.                                       No. 03 CR 428

DERRICK GARDNER,                               Ronald A. Guzman,
    Defendant-Appellant.                       Judge.

                                    ORDER

       On limited remand under United States v. Paladino, 401 F.3d 471 (7th Cir.
2005), the district court concluded that “it would have imposed a different sentence
had it known the guidelines were merely advisory.” The parties filed memoranda in
response to our written invitation and agree that Gardner’s sentence should be
vacated and the case remanded for resentencing. Accordingly, we VACATE
Gardner’s sentence and REMAND for resentencing in light of United States v.
Booker, 125 S. Ct. 738 (2005).